Citation Nr: 9928793	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  95-32 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to restoration of special monthly compensation 
(SMC) benefits assigned at the "l" rate in accordance with 
38 U.S.C.A. § 1114(l).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1953 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision in 
which the RO terminated SMC at the "l" rate which had been 
established previously in accordance with 38 U.S.C.A. 
§ 1114(l). 

In a June 1999 letter, the veteran's representative argued 
that a February 1977 rating decision was clearly and 
unmistakably erroneous.  It was maintained that, when SMC at 
the "l" rate was granted, the previously assigned SMC at 
the "k" rate should not have been terminated.  Such a claim 
has not been adjudicated by the RO and is therefore referred 
to the RO for appropriate action.  (The only issue presently 
developed for the Board's review is the propriety of the 
September 1994 termination of the "l" rate.)


FINDINGS OF FACT

1.  SMC at the "l" rate was granted by rating action of 
February 1977, effective from February 19, 1976.  Evidence 
available at the time included assessments that the veteran 
was in need of regular aid and attendance and had loss of use 
of both feet.  

2.  Evidence available in September 1994 included a November 
1993 VA examination report in which the examiner opined that 
the veteran could perform self-care to a certain extent, 
travel daily, and drive an automobile.  No opinion was 
expressed in November 1993 as to whether there was effective 
function remaining in either foot beyond that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.

3.  SMC at the "l" rate was terminated effective October 1, 
1994.


CONCLUSION OF LAW

Restoration of SMC at the "l" rate is warranted.  
38 U.S.C.A. §§ 1114, 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.344, 3.350(b), 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran disagrees with the termination of SMC at the 
"l" rate, awarded in accordance with 38 U.S.C.A. § 1114(l).  
This rate contemplates anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less, or being permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  § 3.350(b).  The Board also notes that SMC at 
the "l" rate had been in effect for more than 5 years at 
the time it was terminated.  As such, the provisions of 
38 C.F.R. § 3.344 are applicable.  This regulation provides, 
in pertinent part, that disability evaluations which have 
been in effect for five or more years will not be reduced 
based on any one examination, except in those instances where 
all of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  § 3.344.

At the time that SMC at the "l" rate was granted, two VA 
examination reports prepared in August 1976 showed that the 
veteran had significant problems affecting both feet.  The 
first VA examination revealed that the veteran had enlarged 
lower extremities.  There was a blackish appearance present 
over the right ankle and foot, with evidence of deep 
ulceration measuring 3 inches in diameter that was healed 
without any drainage.  There was moderate to severe swelling 
in the right calf, right foot and right ankle.  The toes of 
the right foot were cyanotic in appearance and the veteran 
was observed to have bandaging between the toes to prevent 
pressure and ulceration.  The left lower extremity had some 
enlarged veins on the anterior aspect.  The dorsum of the 
left foot was pigmented and blackish, and the foot was quite 
dark in appearance, consistent with marked venous 
incompetency.  There was eczematous dermatitis present over 
the outer aspect and posterior aspect of the right foot and 
ankle.  Oscillometric readings showed the presence of good 
peripheral arterial circulation in both ankles.  The 
pertinent diagnostic impression was venous incompetency, 
severe in the right lower extremity, and moderately severe in 
the left lower extremity.  Additionally, there was a healed 
ulceration on the medial aspect of the right ankle, 
hemosiderin deposits on the right ankle and foot due to 
marked venous incompetency, moderate to marked venous 
incompetency in the left lower extremity, and varicose veins, 
moderate in the right lower extremity and mild to moderate in 
the left lower extremity.  The examiner noted that the 
veteran required the use of crutches.  The examiner 
specifically concluded that, in view of the veteran's 
problems and his great difficulty in getting about, as well 
as the fact that he was wearing special shoes and required 
constant bandaging of his right lower extremity, the veteran 
was, for all practical purposes, in need of regular aid and 
attendance.

At the second VA examination in August 1976, a well-
documented difficulty was reported with recurrent 
thrombophlebitis in both lower extremities, marked venous 
insufficiency with post-phlebitic syndrome, evidence of deep 
venous thrombosis and recurrent ulceration over the right 
ankle with several skin grafting procedures which were not 
completely healed at the time of the examination.  The 
examiner noted that the veteran had applied for specially 
adapted housing.  The inquiry was directed toward the 
veteran's ability to ambulate and the functional status of 
his lower extremities.  On examination, the veteran reported 
wearing aero-pulse devices every day on both legs to provide 
external compression.  He said that he kept his legs elevated 
most of the day to limit swelling.  His wheelchair was 
provided with horizontal leg rests to limit swelling.  The 
veteran indicated that he was able to move around more freely 
in his home when he stayed in his wheelchair.  He also used 
crutches, but indicated that it was painful to put weight on 
his feet.  The veteran stated that he was limited to 1 1/2 
hours of ambulation per day which was taken up by trips to 
the bathroom, kitchen and bedroom.  It was noted that the 
veteran had a hospital bed and elevated his legs at night.  
The diagnostic impression following examination was severe 
post-phlebitic syndrome of the right lower extremity with 
probable chronic thrombophlebitis and thrombosis of the deep 
veins up to and probably including some of the inferior vena 
cava.  The superficial veins were also markedly involved in 
the lower right leg.  The post-phlebitic syndrome in the left 
leg was somewhat less pronounced and did not have a stasis 
ulcer.  The VA physician concluded that the veteran's right 
lower extremity was severely involved, so much so that the 
remaining function equated to loss of use.  Likewise, the 
condition of the left lower extremity was found to be severe 
enough that the remaining function was found to be equivalent 
to loss of use if compared with the result that could be 
obtained from bilateral amputation and prosthetic 
replacement.

Based on these two VA examinations in August 1976, the RO 
issued two separate rating decisions in February 1977.  In 
the first decision, the RO granted SMC at the "l" rate.  
The RO made a finding in that rating decision that the 
clinical findings of record demonstrated loss of use of both 
lower extremities, but indicated that the "l" rate of SMC 
was established based on the need for regular aid and 
attendance.  In the second rating decision, the RO granted 
entitlement to specially adapted housing based specifically 
on the loss of use of both lower extremities.

Private hospital records reflect that the veteran was 
hospitalized in February 1993 for substernal chest pain.  The 
veteran reported at the time of admission that he was a 
pretty active person.  He indicated that he had been sitting 
on his tractor trying to plow snow when he developed 
substernal chest pain.  Hospital course subsequently revealed 
that the veteran had suffered a myocardial infarction.

Thereafter, the veteran was scheduled for a VA examination in 
November 1993, characterized as an examination for aid and 
attendance or housebound status.  It was noted that the 
veteran had a 100 percent rating for his thrombophlebitis and 
deep vein thrombosis.  On examination, the veteran reported 
that he had last been hospitalized in February 1993 for a 
cardiovascular disorder.  The veteran was observed to have a 
wide open gait.  He stood with the aid of a cane.  There were 
deep ulcers in both lower extremities.  The veteran's balance 
was kept with the aid of a cane during his ambulation.  The 
VA examiner concluded that the veteran was able to perform 
self-care to a certain extent.  It was indicated that the 
veteran went shopping with his wife daily and was able to 
drive an automobile.  Specific findings were not made as to 
whether the veteran's lower extremity function equated to the 
function that might exist with an amputation stump at the 
site of election below either knee with use of a suitable 
prosthetic appliance.

Pursuant to the provisions of 38 C.F.R. § 3.344, when a 
disability evaluation has been in effect for more than 5 
years, it may not be reduced on the basis of one examination 
without a showing of sustained improvement.  In this case, 
the veteran was granted SMC at the "l" rate, effective from 
February 19, 1976.  Given the effective date set for 
termination by the RO, namely, October 1, 1994, § 3.344 
applies.  The clinical findings of record in 1977 
specifically referred to loss of use of both feet as such a 
loss is defined by regulation, § 4.63, and one examiner 
commented that the veteran would also require regular aid and 
attendance.  The veteran was also granted entitlement to 
specially adapted housing under the provisions of 38 U.S.C.A. 
§ 2101 (a) and 38 C.F.R. § 3.809 which, incidentally, require 
that the service-connected disability establishing 
entitlement to specially adapted housing be permanent and 
total.  The inference to be made is that the RO found that 
such impairment was not likely capable of sustained 
improvement.  Further, the VA examiner in November 1993 did 
not make any inquiry or findings relative to whether the 
veteran had loss of use of both lower extremities.  Indeed, 
the examination appears to have been for the sole purpose of 
considering whether the veteran was in need of regular aid 
and attendance.  In short, the examination relied on by the 
RO did not include findings sufficient to apply the criteria 
of § 1114(l), but unlike earlier evaluations, this 
examination formed the basis for terminating SMC at the "l" 
rate.  Interpreting the reports of examination in light of 
the whole recorded history, see 38 C.F.R. § 4.1, and by 
resolving reasonable doubt in the veteran's favor, the Board 
finds that neither the 1993 examination nor the record on 
whole warranted termination of SMC at the "l" rate.  
Sustained improvement was not shown by the available record 
as required by the provisions of § 3.344.  For these reasons, 
the Board finds that the RO was not justified in terminating 
SMC benefits at the "l" rate.  



ORDER

Entitlement to the restoration of SMC at the "l" rate is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

